Citation Nr: 1549320	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-15 359	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the July 2012 rating decision also denied service connection for bilateral hearing loss, tinnitus, bilateral knee disability, sinusitis, visual acuity, a right knee rash, frequent urination, a dental disability and elevated cholesterol, the Veteran only perfected an appeal of the denial of service connection for a low back disability.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

VA is obligated to provide an examination and/or opinion where the record contains evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran's service treatment records show no evidence of treatment, findings or diagnoses for a low back disability, they do reveal that he reported recurrent back pain in December 1986 and June 1987 reports of medical history.  The Veteran has also reported that he suffers from chronic low back pain which has persisted since service.  The Board finds that a VA examination to determine the nature and etiology of any current low back is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any low back disability found to be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner should identify any low back disability.

Based on review of all the evidence of record, the examiner is to provide an opinion regarding whether the Veteran has any identified low back disability that is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

All opinions expressed should be accompanied by supporting rationale.  

2.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

